Exhibit 10.5

 

OLD LINE BANK

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

 

This Old Line Bank Supplemental Executive Retirement Plan (“Plan”) is adopted as
of this 7th day May, 2018 (the “Effective Date”) by Old Line Bank, a Maryland
corporation (the “Employer” or the “Bank”) for the benefit of
_____________________ (the “Executive”). The purpose of the Plan is to provide
certain supplemental nonqualified pension benefits to certain executives who
have contributed substantially to the success of the Employer and the Employer
desires to incentivize the executives to continue in its employ.

 

This Plan is intended to be and shall be administered as an income tax
nonqualified, unfunded plan primarily for the purpose of providing deferred
compensation for a select group of management or highly compensated employees
within the meaning of the Employee Retirement Income Security Act of 1974, as
amended (“ERISA”), Sections 201(2), 301(a)(3), and 401(a)(1). This Plan is
intended to comply with the requirements of Section 409A of the Internal Revenue
Code of 1986, as amended (the “Code”) and, accordingly, the intent of the
parties hereto is that the Plan shall be operated and interpreted consistent
with the requirements thereof.

 

ARTICLE 1
DEFINITIONS

 

Whenever used in this Plan, the following terms have the meanings specified:

 

1.1.            “Account Balance” means, as of any date, the liability that
should be accrued by the Bank under generally accepted accounting principles
(“GAAP”) on behalf of the Executive.

 

1.2.            “Annuity Contract” means the following annuity contract(s)
purchased and solely owned by the Bank: a Flexible Premium Indexed Deferred
Annuity Contract issued by _________________ Insurance Company, contract
#________ or such other annuity contracts (a) as the Bank may purchase from time
to time in accordance with Plan Section 2.3 or otherwise, the income value of
which the Bank intends to serve as the measure of the Plan benefit for Executive
and (b) are identified by Policy number in writing by the Bank as an “Annuity
Contract” under this Plan.

 

1.3.            “Beneficiary” means the person or entity designated, or
otherwise determined in accordance with Article 4, in writing by the Executive
to receive death benefits pursuant to this Plan in the event of the Executive’s
death.

 

1.4.            “Beneficiary Designation Form” means the form established from
time to time by the Plan Administrator that the Executive completes, signs, and
returns to the Plan Administrator to designate one or more Beneficiaries.

 

1.5.            “Board” means the Board of Directors of the Employer.

 

1 

 



1.6.            “Change in Control” shall be deemed to have taken place if:

 

(a)               any person or entity, including a “group” as defined in
Section 13(d)(3) of the Securities Exchange Act of 1934, other than the
Employer, a wholly-owned subsidiary thereof, or any employee benefit plan of the
Employer or any of its subsidiaries becomes the beneficial owner of Employer
securities having fifty percent (50%) or more of the combined voting power of
the then outstanding securities of the Employer that may be cast for the
election of directors of the Employer (other than as a result of the issuance of
securities initiated by the Employer in the ordinary course of business); or

 

(b)               as the result of, or in connection with, any cash tender or
exchange offer, merger or other business combination, sale of assets or
contested election, or any combination of the foregoing transactions, the
holders of all Employer’s securities entitled to vote generally in the election
of directors of the Employer immediately prior to such transaction constitute,
following such transaction, less than a majority of the combined voting power of
the then-outstanding securities of the Employer or any successor corporation or
entity entitled to vote generally in the election of the directors of Employer
or such other corporation or entity after such transactions; or

 

(c)               such other change in control event as defined in Treasury
Regulation §1.409A-3(i)(5) or any subsequent, applicable Treasury Regulation.

 

(d)               An event described in items (a) through (c) above shall
constitute a Change in Control only if the event constitutes a change in control
event as defined in Treasury Regulations §1.409A-3(i)(5) or any subsequent,
applicable Treasury Regulation.

 

1.7.            “Disability” shall mean the Executive (i) is unable to engage in
any substantial gainful activity by reason of any medically determinable
physical or mental impairment that can be expected to result in death or can be
expected to last for a continuous period of net less than twelve (12) months or
(ii) is, by reason of any medically determinable physical or mental impairment
that can be expected to result in death or can be expected to last for a
continuous period of not less than twelve (12) months, receiving income
replacement benefits for a period of not less than three (3) months under an
accident and health plan covering employees of the Employer.

 

Medical determination of Disability may be made by either the Social Security
Administration or by the provider of an accident or health plan covering
employees of the Employer, provided that the definition of disability applied
under such disability insurance program complies with the requirements of
Section 409A. Upon the request of the Plan Administrator, the Executive must
submit proof to the Plan Administrator of Social Security Administration’s or
the provider’s determination.

 

1.8.             “ERISA” means the Employee Retirement Income Security Act of
1974.

 

1.9.             “Rider” means the income rider attached to the Annuity Contract
as an endorsement or other product feature that operates as an income rider,
with such feature providing for a withdrawal or payment feature for the life of
the annuitant.

 

1.10.           “Normal Retirement Age” means age sixty-seven (67).

 

2 

 



1.11.          “Separation from Service” means separation from service as that
term is defined and interpreted in Section 409A of the Code and Treasury
Regulation §1.409A-1(h) or in subsequent regulations or other guidance issued by
the Internal Revenue Service.

 

ARTICLE 2
ASSET FINANCING, OWNERSHIP AND RIGHTS

 

2.1.            Annuity Contract and Other Investments. For purposes of
satisfying its obligations to provide benefits under this Plan, the Bank has
initially invested in the Annuity Contract and may invest in other investments.
However, nothing in this Section shall require the Bank to invest in any
particular form of investment.

 

2.2.            Ownership of the Annuity Contract. The Bank is the sole owner of
the Annuity Contract, and other such investments, and shall have the right to
exercise all incidents of ownership. The Bank shall be the beneficiary of the
death proceeds of the Annuity Contract. The Bank shall at all times be entitled
to the Annuity Contract’s cash surrender value, as that term is defined in the
Annuity Contract.

 

2.3.            Right to Annuity Contract. Notwithstanding any provision hereof
to the contrary, the Bank shall have the right to sell or surrender any Annuity
Contract without terminating this Plan, provided the Bank replaces the Annuity
Contract with a comparable annuity policy, or asset of comparable value, with a
comparable lifetime withdrawal feature and comparable benefit value.  Without
limitation, the Annuity Contract at all times shall be the exclusive property of
the Bank and shall be subject to the claims of the Bank’s creditors.

 

2.4.            Rabbi Trust. Employer may establish a “rabbi trust” to which
contributions may be made to provide the Employer with a source of funds for
purposes of satisfying the obligations of the Employer under the Plan. The trust
shall constitute an unfunded arrangement and shall not affect the status of the
Plan as an unfunded plan. Neither the Executive nor the Beneficiary shall have
any beneficial ownership interest in any assets held in the trust.

 

2.5.            Right to Purchase Asset. In the event any governmental agency
having jurisdiction over the Bank has declared the Bank to be troubled,
critically undercapitalized, received a CAMELS rating of 5, willfully violating
a Cease and Desist Order or operating in an unsafe or unsound manner, the
Executive shall be given a first right to purchase the Annuity Contracts as
defined in the Agreement. Such offer will be made to the Executive in writing
within thirty (30) days of such declaration by the governmental agency and
Executive will have until sixty (60) days from the date of the offer to complete
the purchase, after which the offer will be withdrawn. In this case, the
Executive will be allowed a subsequent right to purchase the Annuity Contracts
at the next such declaration by a governmental agency, as herein described, and
any subsequent declaration, in the same manner.

 

ARTICLE 3
RETIREMENT AND OTHER BENEFITS

 

3.1.            Normal Retirement Benefit. Upon the Executive’s Separation from
Service after reaching Normal Retirement Age for any reason other than death or
Disability, the Executive will be entitled to the monthly benefit payment
described in this paragraph 3.1. The amount of the monthly benefit will equal
the amount that is paid from the Annuity Contract designated under this Plan to
benefit the Executive through the Rider (the “Normal Retirement Benefit”). The
Normal Retirement Benefit will commence on the first (1st) day of the second
month following the date of the Executive’s Separation from Service, payable
monthly and continuing for the Executive’s lifetime. This shall be the
Executive’s benefit in lieu of any other benefit under this Plan.

 

3 

 



3.2.            Early Termination Benefit. In the event the Executive should
Separate from Service after reaching Early Retirement Age but Prior to Normal
Retirement Age for any reason other than death, the Executive will be entitled
to a monthly benefit equal to a percentage of the amount that is paid from the
Annuity Contract designated under this Plan to benefit the Executive through the
Rider (the “Early Retirement Benefit”). The percentage is the ratio of the
Account Balance on the Early Retirement Date to the projected Account Balance at
Normal Retirement Age. This percentage is then applied to the amount that is
paid from the Annuity Contract through the Rider at Normal Retirement Age. The
Early Retirement Benefit will commence on the first day of the second month
following the Executive’s Normal Retirement Age and will continue for the
Executive's lifetime.

 

3.3.            Death During Active Service. Upon death of the Executive while
in service to the Employer, the Employer shall pay to the Executive’s
Beneficiary the Account Balance, payable no later than sixty (60) days from the
date of death.

 

3.4.            Death During Benefit Period. Upon death of the Executive after
benefit payments have commenced under the Plan, but before receiving a total of
one hundred eighty (180) payments, the Employer shall pay to the Executive’s
Beneficiary the Account Balance, payable no later than sixty (60) days from the
date of death. If the Executive dies after receiving one hundred eighty (180) or
more payments of benefit payments, this Agreement will terminate and no
additional payments will be made to the Executive's Beneficiary under the Plan.

 

3.5.            Change in Control Benefit. Upon a Change in Control, the
Executive will fully vest in the Normal Retirement Benefit as provided for in
paragraph 3.1, with such benefit payable in the amount as provided for in
paragraph 3.1. The Employer will establish a “rabbi trust”, if one has not
already been established, for the purposes of this Plan, to which assets will be
contributed to provide the Employer with a source of funds for purposes of
satisfying the obligations of the Employer under the Plan. The amount of the
contribution to the “rabbi trust” will be the amount sufficient to satisfy the
obligation of the Employer under paragraph 3.1. The benefit payable will
commence on the first day of the second month following the later of the
Executive’s Normal Retirement Age or Separation from Service and will continue
for the Executive's lifetime.

 

3.6.            Restriction on Timing of Distributions. Notwithstanding the
applicable provisions of this Plan regarding timing of payments, the following
special rules shall apply if the stock of the Employer is publicly traded at the
time of the Executive’s Separation from Service in order for this Plan to comply
with Section 409A of the Code: (i) to the extent the Executive is a “specified
employee” (as defined under Section 409A of the Code) at the time of a
distribution and to the extent such applicable provisions of Section 409A of the
Code and the regulations thereunder require a delay of such distributions by a
six-month period after the date of such Executive’s Separation from Service with
the Employer, no such distribution shall be made prior to the date that is six
months after the date of the Executive’s Separation from Service with the
Employer, and (ii) any such delayed payments shall be paid to the Executive in a
single lump sum within five (5) business days after the end of the six (6) month
delay.

 

4 

 



ARTICLE 4
BENEFICIARIES

 

4.1.            Beneficiary Designations. The Executive shall have the right to
designate at any time a Beneficiary to receive any benefits payable under this
Plan upon the death of the Executive. The Beneficiary designated under this Plan
may be the same as or different from the Beneficiary designation under any other
benefit plan of the Employer in which the Executive participates.

 

4.2.            Beneficiary Designation; Changes. The Executive shall designate
a Beneficiary by completing and signing the Beneficiary Designation Form and
delivering it to the Plan Administrator or its designated agent. The Executive’s
Beneficiary designation shall be deemed automatically revoked if the Beneficiary
predeceases the Executive or if the Executive names a spouse as Beneficiary and
the marriage is subsequently dissolved. The Executive shall have the right to
change a Beneficiary by completing, signing, and otherwise complying with the
terms of the Beneficiary Designation Form and the Plan Administrator’s rules and
procedures, as in effect from time to time. Upon the acceptance by the Plan
Administrator of a new Beneficiary Designation Form, all Beneficiary
designations previously filed shall be cancelled. The Plan Administrator shall
be entitled to rely on the last Beneficiary Designation Form filed by the
Executive and accepted by the Plan Administrator before the Executive’s death.

 

4.3.            Acknowledgment. No designation or change in designation of a
Beneficiary shall be effective until received in writing by the Plan
Administrator or its designated agent.

 

4.4.            No Beneficiary Designation. If the Executive dies without a
valid Beneficiary designation, or if all designated Beneficiaries predecease the
Executive, then the Executive’s spouse shall be the designated Beneficiary. If
the Executive has no surviving spouse, the benefits shall be distributed to the
personal representative of the Executive’s estate.

 

4.5.            Facility of Payment. If a benefit is payable to a minor, to a
person declared incapacitated, or to a person incapable of handling the
disposition of his or her property, the Employer may pay such benefit to the
guardian, legal representative, or person having the care or custody of the
minor, incapacitated person, or incapable person. The Employer may require proof
of incapacity, minority, or guardianship as it may deem appropriate before
distribution of the benefit. Distribution shall completely discharge the
Employer from all liability for the benefit.

 

5 

 



ARTICLE 5
GENERAL LIMITATIONS

 

5.1.            Limits on Payments. Notwithstanding anything contained in this
Plan to the contrary, it is understood and agreed that the Bank shall not be
required to make any payment or take any action under this Plan if: (a) such
payment or action is prohibited by any governmental agency having jurisdiction
over the Bank (hereinafter referred to as “Regulatory Authority”) in light of
the fact that the Bank has been declared by Regulatory Authority to be troubled,
or operating in an unsafe or unsound matter; or (b) such payment or action (i)
would be prohibited by or would violate any provision of state or federal law
applicable to the Bank, as now in effect or hereafter amended, (ii) would be
prohibited by or would violate any applicable rules, regulations, orders or
statements of policy, whether now existing or hereafter promulgated, of any
Regulatory Authority, or (iii) otherwise would be prohibited by any Regulatory
Authority.

 

5.2.            Termination for Cause. Notwithstanding anything to the contrary
contained herein, in the event of the Executive's termination for Cause, this
Plan shall terminate and no benefits shall be payable under the Plan. For this
purpose, “Cause” shall be defined as (i) conviction of a crime involving moral
turpitude; (ii) willful misconduct or gross neglect of duties which, in either
case, has resulted, or in all probability is likely to result, in material
economic damage to the Bank; provided that within 30 days after receiving notice
of such misconduct or neglect, on which the board is relying to terminate you
for cause, you are provided the opportunity defend yourself before the board; or
(iii) a repeated failure by Executive to follow the written directives of the
board or any written Bank policy or guidelines expressly approved by the board
which has resulted, or in all probability is likely to result, in material
economic damage to the Bank; provided, however, that if you initially refuse to
obey the written directives of the board, (a) you are furnished a written
statement by the board that it believes in good faith that the acts or non-acts
in respect of the direction that is given you is in the best interests of the
Bank, and (b) you are provided the opportunity to discuss with the board reasons
for not complying with the board's directives; provided further that your
refusal to follow any written directive of the board that would cause you to
commit any illegal act or engage in any illegal course of conduct shall not be
grounds for terminating your employment for Cause.

 

5.3.            [OPTIONAL PROVISION: Noncompete. Executive agrees that for a
period of _______ (__) years after the Executive’s Separation from Service,
Executive will not directly or indirectly compete or assist any person who
competes, or participate in the ownership, management or operation of any
partnership, corporation or other entity operating a business that competes with
Bank in the business of banking within a ____________ (__) mile radius of any
office of Bank. For purposes of this Agreement, the term “business of banking”
shall mean and be limited to a business that accepts deposits and makes loans.
The foregoing is intended only to prevent Executive being employed or otherwise
competing within the above-specified geographical area. It is not intended to
prevent Executive from being employed outside the above-specified geographical
area by an entity that has an office within such geographical area as long as
Executive does not work in such office.]

 

ARTICLE 6
CLAIMS AND REVIEW PROCEDURES

 

6.1.            Claims Procedure. A person or Beneficiary (a “claimant”) who has
not received benefits under the Plan that he or she believes should be paid
shall make a claim for such benefits as follows:

 

(a)               Initiation - Written Claim. The claimant initiates a claim by
submitting to the Plan Administrator a written claim for the benefits. If the
claim relates to the contents of a notice received by the claimant, the claim
must be made within sixty (60) days after the notice was received by the
claimant. All other claims must be made within one hundred eighty (180) days
after the date of the event that caused the claim to arise. The claim must state
with particularity the determination desired by the claimant.

 

6 

 



(b)               Timing of Plan Administrator Response. The Plan Administrator
shall respond to such claimant within ninety (90) days after receiving the
claim. If the Plan Administrator determines that special circumstances require
additional time for processing the claim, the Plan Administrator can extend the
response period by an additional ninety (90) days by notifying the claimant in
writing, prior to the end of the initial ninety (90)-day period, that an
additional period is required. The notice of extension must set forth the
special circumstances and the date by which the Plan Administrator expects to
render its decision.

 

(c)               Notice of Decision. If the Plan Administrator denies part or
all of the claim, the Plan Administrator shall notify the claimant in writing of
such denial. The Plan Administrator shall write the notification in a manner
calculated to be understood by the claimant. The notification shall set forth:

 

(i)The specific reasons for the denial,

 

(ii)A reference to the specific provisions of the Plan on which the denial is
based,

 

(iii)A description of any additional information or material necessary for the
claimant to perfect the claim and an explanation of why it is needed,

 

(iv)An explanation of the Plan’s review procedures and the time limits
applicable to such procedures, and

 

(v)A statement of the claimant’s right to bring a civil action under ERISA
Section 502(a) following an adverse benefit determination on review.

 

6.2.            Review Procedure. If the Plan Administrator denies part or all
of the claim, the claimant shall have the opportunity for a full and fair review
by the Plan Administrator of the denial, as follows

 

(a)               Initiation - Written Request. To initiate the review, the
claimant, within 60 days after receiving the Plan Administrator’s notice of
denial, must file with the Plan Administrator a written request for review.

 

(b)               Additional Submissions - Information Access. The claimant
shall then have the opportunity to submit written comments, documents, records
and other information relating to the claim. The Plan Administrator shall also
provide the claimant, upon request and free of charge, reasonable access to, and
copies of, all documents, records and other information relevant (as defined in
applicable ERISA regulations) to the claimant’s claim for benefits.

 

7 

 



(c)               Considerations on Review. In considering the review, the Plan
Administrator shall take into account all materials and information the claimant
submits relating to the claim, without regard to whether such information was
submitted or considered in the initial benefit determination.

 

(d)               Timing of Plan Administrator Response. The Plan Administrator
shall respond in writing to such claimant within sixty (60) days after receiving
the request for review. If the Plan Administrator determines that special
circumstances require additional time for processing the claim, the Plan
Administrator can extend the response period by an additional sixty (60) days by
notifying the claimant in writing, prior to the end of the initial sixty
(60)-day period, that an additional period is required. The notice of extension
must set forth the special circumstances and the date by which the Plan
Administrator expects to render its decision.

 

(e)               Notice of Decision. The Plan Administrator shall notify the
claimant in writing of its decision on review. The Plan Administrator shall
write the notification in a manner calculated to be understood by the claimant.
The notification shall set forth:

 

(i)The specific reasons for the denial,

 

(ii)A reference to the specific provisions of the Plan on which the denial is
based,

 

(iii)A statement that the claimant is entitled to receive, upon request and free
of charge, reasonable access to, and copies of, all documents, records and other
information relevant (as defined in applicable ERISA regulations) to the
claimant’s claim for benefits, and

 

(iv)A statement of the claimant’s right to bring a civil action under ERISA
Section 502(a).

 

ARTICLE 7
MISCELLANEOUS

 

7.1.            Amendments and Termination. Subject to paragraph 7.12 of this
Plan, this Agreement may be amended or terminated solely by a written agreement
signed by the Bank and by the Executive.

 

7.2.            No Guarantee of Employment. This Plan is not an employment
policy or contract. It does not give any Executive the right to remain an
employee of the Employer, nor does it interfere with the Employer’s right to
discharge the Executive. It also does not require any Executive to remain an
employee nor interfere with any Executive’s right to terminate employment at any
time.

 

7.3.            Non-Transferability. Benefits under this Plan cannot be sold,
transferred, assigned, pledged, attached, or encumbered in any manner.

 

8 

 



7.4.            Tax Withholding. The Employer shall withhold any taxes that are
required to be withheld from the benefits provided under this Plan.

 

7.5.            Applicable Law. Except to the extent preempted by the laws of
the United States of America, the validity, interpretation, construction and
performance of this Plan shall be governed by and construed in accordance with
the laws of the State of Maryland, without giving effect to the principles of
conflict of laws of such state.

 

7.6.            Unfunded Arrangement. The Executive and the Beneficiary are
general unsecured creditors of the Employer for the payment of benefits under
this Plan. The benefits represent the mere promise by the Employer to pay such
benefits. The rights to benefits are not subject in any manner to anticipation,
alienation, sale, transfer, assignment, pledge, encumbrance, attachment, or
garnishment by creditors. Any insurance, annuity contract or other asset
purchased by Employer to fund its obligations under this Plan shall be a general
asset of the Employer to which the Executive and Beneficiary have no preferred
or secured claim.

 

7.7.            Benefit Provision. Notwithstanding the provisions of this Plan
in the payment of the benefits under Article 3, any benefits payable under this
Plan are contingent solely upon the amount that is provided by the Annuity
Contract(s) as identified in this Plan or other provision as provided for in
Article 2.

 

7.8.            Severability. If any provision of this Plan is held invalid,
such invalidity shall not affect any other provision of this Plan, and each such
other provision shall continue in full force and effect to the full extent
consistent with law. If any provision of this Plan is held invalid in part, such
invalidity shall not affect the remainder of the provision, and the remainder of
such provision together with all other provisions of this Plan shall continue in
full force and effect to the full extent consistent with law.

 

7.9.            Headings. The headings of articles herein are included solely
for convenience of reference and shall not affect the meaning or interpretation
of any provision of this Plan.

 

7.10.        Notices. All notices, requests, demands, and other communications
hereunder shall be in writing and shall be deemed to have been duly given if
delivered by hand or mailed, certified or registered mail, return receipt
requested, with postage prepaid. Unless otherwise changed by notice, notice
shall be properly addressed to the Executive if addressed to the address of the
Executive on the books and records of the Employer at the time of the delivery
of such notice, and properly addressed to the Employer if addressed to the
Board, at _________________________________.

 

7.11.        Payment of Legal Fees. In the event litigation ensues between the
parties concerning the enforcement of the obligations of the parties under this
Plan, the Employer shall pay all costs and expenses in connection with such
litigation until such time as a final determination (excluding any appeals) is
made with respect to the litigation. If the Employer prevails on the substantive
merits of each material claim in dispute in such litigation, the Employer shall
be entitled to receive from the Executive all reasonable costs and expenses,
including without limitation attorneys’ fees, incurred by the Employer on behalf
of the Executive in connection with such litigation, and the Executive shall pay
such costs and expenses to the Employer promptly upon demand by the Employer.

 

9 

 



7.12.        Termination or Modification of Plan Because of Changes in Law,
Rules or Regulations. The Employer is entering into this Plan on the assumption
that certain existing tax laws, rules, and regulations will continue in effect
in their current form. If that assumption materially changes and the change has
a material detrimental effect on this Plan, then the Employer reserves the right
to terminate or modify this Plan accordingly.

 

ARTICLE 8
ADMINISTRATION OF AGREEMENT

 

8.1.            Plan Administrator Duties. This Plan shall be administered by a
Plan Administrator consisting of the Board or such committee or person(s) as the
Board shall appoint. The Plan Administrator shall have the sole and absolute
discretion and authority to interpret and enforce all appropriate rules and
regulations for the administration of this Plan and the rights of the Executive
under this Plan, to decide or resolve any and all questions or disputes arising
under this Plan, including benefits payable under this Plan and all other
interpretations of this Plan, as may arise in connection with the Plan. No
benefit shall be payable hereunder to any person unless the Plan Administrator,
in its sole discretion, determines such benefit is due.

 

8.2.            Agents. In the administration of this Plan, the Plan
Administrator may employ agents and delegate to them such administrative duties
as it sees fit (including acting through a duly appointed representative) and
may from time to time consult with counsel, who may be counsel to the Employer.

 

8.3.            Binding Effect of Decisions. The decision or action of the Plan
Administrator with respect to any question arising out of or in connection with
the administration, interpretation, and application of the Plan and the rules
and regulations promulgated hereunder shall be final and conclusive and binding
upon all persons having any interest in the Plan. Without limiting the
foregoing, it is acknowledged that the value of the benefits payable hereunder
may be difficult to determine in the event the Employer does not actually
purchase and maintain the Annuity Contract as contemplated hereunder; therefore,
in such event, the Employer shall have the right to make any reasonable
assumptions in determining the benefits payable hereunder and any such
determination made in good faith shall be binding on the Executive.

 

8.4.            Indemnity of Plan Administrator. The Plan Administrator shall
not be liable to any person for any action taken or omitted in connection with
the interpretation and administration of this Plan, unless such action or
omission is attributable to the willful misconduct of the Plan Administrator or
any of its members. The Employer shall indemnify and hold harmless the members
of the Plan Administrator against any and all claims, losses, damages, expenses,
or liabilities arising from any action or failure to act with respect to this
Plan, except in the case of willful misconduct by the Plan Administrator or any
of its members.

 

10 

 



8.5.            Employer Information. To enable the Plan Administrator to
perform its functions, the Employer shall supply full and timely information to
the Plan Administrator on all matters relating to the date and circumstances of
the retirement, Disability, death, or Separation of Service of the Executive and
such other pertinent information as the Plan Administrator may reasonably
require.

 

This Supplemental Executive Retirement Plan Agreement is hereby adopted as of
the date written above.

 

THE EXECUTIVE:

OLD LINE BANK

 

 

                                           

 



By:/s/James W. Cornelsen                        

Title: President and Chief Executive Officer

 

 

 

11 

 



BENEFICIARY DESIGNATION

 

OLD LINE BANK

 

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

 

 

 

I, ___________________, designate the following as Beneficiary of any death
benefits under the ______________________ Supplemental Executive Retirement Plan

 

Primary:    

 

Contingent:     





 

Note: To name a trust as Beneficiary, please provide the name of the trustee(s)
and the exact name and date of the trust agreement.

 

I understand that I may change these Beneficiary designations by filing a new
written designation with the Employer. I further understand that the
designations will be automatically revoked if the Beneficiary predeceases me, or
if I have named my spouse as Beneficiary and our marriage is subsequently
dissolved.

 

  Signature:           Date: __, 20________________________________





 



 

Accepted by the Employer this _______ day of ________________, 20__.

 

 

 

  By:           Print Name:           Title:  







 

 



12



 

